 

Moody National REIT I, Inc. 10-K [mnrt-10k_123113.htm]

EXHIBIT 10.66

[ex10-66_001.jpg]

FRANCHISE AGREEMENT HAMPTON INN AUSTIN/AIRPORT AREA SOUTH (AUSTIN, TEXAS)

 

 



[ex10-66_002.jpg]

TABLE OF CONTENTS 1.0 DEFINITIONS 1 2.0 GRANT OF LICENSE 6 2.1 Non-Exclusive
License 6 2.2Reserved Rights 6 3.0 TERM 7 4.0 OUR RESPONSIBILITIES 7 4.1
Training 7 4.2 Reservation Service 7 4.3 Consultation 7 4.4 Marketing 7 4.5
Inspections/Compliance Assistance 8 4.6 Manual 8 4.7 Equipment and Supplies 9
5.0 YOUR RESPONSIBILITIES 9 5.1 Operational and Other Requirements 9 6.0 HOTEL
WORK 11 6.1 Necessary Consents 11 6.2 Initial Hotel Work 12 6.3 Commencement and
Completion of the Hotel Work 12 6.4 Opening the Hotel Under This Agreement 12
6.5 Performance of Agreement 13.6 Hotel Refurbishment and Room Addition 13 7.0
STAFF AND MANAGEMENT OF THE HOTEL 14 8.0 PAYMENT OF FEES 14 8.1 Monthly Fees 14
8.2 Calculation and Payment of Fees 14 8.3 Other Fees 14 8.4 Taxes 15 8.5
Application of Fees 15 9.0 PROPRIETARY RIGHTS 15 9.1 Our Proprietary Rights 15
9.2 Trade Name, Use of the Marks 15 9.3 Use of Trade Name and Marks 16 9.4
Trademark Disputes 16 9.5 WebSites 16 9.6 Covenant 16 10.0 REPORTS, RECORDS,
AUDITS, AND PRIVACY 17 10.1 Reports 17 10.2 Maintenance of Records 17 10.3 Audit
17 10.4Ownership of Information 17 10.5 Privacy and Data Protection 18 11.0
CONDEMNATION AND CASUALTY 18

 

i

 

 

[ex10-66_003.jpg]

11.1 Condemnation 18 11.2 Casualty 18 11.3 No Extensions of Term 18 12.0 NOTICE
OF INTENT TO MARKET 19 13.0 TRANSFERS 19 13.1 Our Transfer 19 13.2 Your Transfer
19 14.0 TERMINATION 21 14.1 Termination with Opportunity to Cure 21 14.2
Immediate Termination by Us 22 14.3 Suspension Interim Remedies 23 14.4
Liquidated Damages on Termination 23 14.5 Actual Damages Under Special
Circumstances 24 14.6 Your Obligations on Termination or Expiration 24 15.0
INDEMNITY 25 16.0 RELATIONSHIP OF THE PARTIES 26 16.1 No Agency Relationship 26
16.2 Notices to Public Concerning Your Independent Status 26 17.0 MISCELLANEOUS
26 17.1 Severability and Interpretation 26 17.2 Governing Law, Jurisdiction and
Venue . 27 17.3 Exclusive Benefit .27 17.4 Entire Agreement 27 17.5 Amendment
and Waiver .27 17.6 Consent; Business Judgment .27 17.7 Notices 28 17.8 General
Release .28 17.9 Remedies Cumulative . 28 17.10 Economic Conditions Not a
Defense 28 17.11 Representations and Warrantie

 

s 28 17.12 Counterparts .29 17.13 Sanctioned Persons and Anti-bribery
Representations and Warranties 29 17.14 Attorneys' Fees and Costs 30 17.15
lnterest 30 17.16 Successors and Assigns . 30 17.17 Our Delegation of Rights and
Responsibility 30 18.0 WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES 30 19.0
ACKNOWLEDGEMENT OF EXEMPTION 31 ADDENDUM TO FRANCHISE AGREEMENT EXHIBIT A-
PRODUCT IMPROVEMENT PLAN

ii

 

 

[ex10-66_004.jpg]

FRANCHISE AGREEMENT This Franchise Agreement between Hampton Inns Franchise LLC
("we," "us," "our" or "Franchisor") and the Franchisee ("you," "your" or
"Franchisee") set forth in the Addendum attached to this Agreement, is dated as
of the Effective Date. We and you may collectively be referred to as the
"Parties." INTRODUCTION We are a subsidiary of Hilton Worldwide. Hilton
Worldwide and its Affiliates own, license, lease, operate, manage and provide
various services for the Network. We are authorized to grant licenses for
selected, first-class, independently owned or leased hotel properties, to
operate under the Brand. You have expressed a desire to enter into this
Agreement with us to obtain a license to use the Brand in the operation of a
hotel at the address or location described in the Addendum. NOW, THEREFORE, in
consideration of the premises and the undertakings and commitments of each party
to the other party in this Agreement, the Parties agree as follows: 1.0
DEFINITIONS The following capitalized terms will have the meanings set forth
after each term: "Affiliate" means any natural person or firm, corporation,
partnership, limited liability company, association, trust or other entity
which, directly or indirectly, controls, is controlled by, or is under common
Control with, the subject entity. "Agreement' means this Franchise Agreement,
including any exhibits, attachments and addenda. "Anti-Corruption Laws' means
all applicable anti-corruption, anti-bribery, anti-money laundering, books and
records, and internal controls laws of the United States and the United Kingdom,
including the United States Foreign Corrupt Practices Act and the United Kingdom
Bribery Act of 2010. "Brand' means the brand name set forth in the Addendum.
"Change of Ownership Application" means the application that is submitted to us
by you or the Transferee for a new franchise agreement in connection with a
Change of Ownership Transfer. "Change of Ownership Transfer" means any proposed
Transfer that results in a change of Control of Franchisee, the Hotel, or the
Hotel Site and is not otherwise permitted by this Agreement, all as set out in
Subsection 13.2.3. "Competing Brand" means a hotel brand or trade name that, in
our sole business judgment, competes with the System, or any System Hotel or
Network Hotel. "Competitor" means any individual or entity that, at any time
during the Term, whether directly or through an Affiliate, owns in whole or in
part, or is the licensor or franchisor of a Competing Brand, irrespective of the
number of hotels owned, licensed or franchised under such Competing Brand name.
A Competitor does not include an individual or entity that: (i) is a franchisee
of a Competing Brand; (ii) manages a Competing Brand hotel, so long as the
individual or entity is not the exclusive manager of the Competing Brand; or
(iii) owns a minority interest in a Competing Brand, so long as neither that
individual or entity nor any of its Affiliates is an officer, director, or
employee of the Competing Brand, provides services (including as a consultant)
to the Competing Brand, or exercises, or has the right to exercise, Control over
the business decisions of the Competing Brand. "Construction Commencement Date"
means the date set out in the Addendum, if applicable, by which you must
commence construction of the Hotel. For the Hotel to be considered under
construction, you

 

1

 

 

[ex10-66_005.jpg]

must have begun to pour concrete foundations for the Hotel or otherwise
satisfied any site-specific criteria for "under construction" set out in the
Addendum. "Construction Work" means all necessary action for the development,
construction, renovation, furnishing, equipping, acquisition of supplies and
implementation of the Plans and Designs for the Hotel. "Construction Work
Completion Date" means the date set out in the Addendum, if applicable, by which
you must complete construction of the Hotel. "Control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, or of the power to veto major policy
decisions of an entity, whether through the ownership of voting securities, by
contract, or otherwise. "Controlling Affiliate' means an Affiliate that directly
or indirectly Controls the Hotel and/or Controls the entity that Controls the
Hotel. "Designs" means your plans, layouts, specifications, drawings and designs
for the proposed furnishings, fixtures, equipment, signs and decor of the Hotel
that use and incorporate the Standards. "Effective Date' means the date set out
in the Addendum on which this Agreement becomes effective. "Entitles' means our
present or future Affiliates and direct or indirect owners. "Equity Interest'
means any direct or indirect legal or beneficial interest in the Franchisee, the
Hotel and/or the Hotel Site. "Equity Owner' means the direct or indirect owner
of an Equity Interest. "Expiration Date' has the meaning set forth in Section 3.
"Force Majeure' means an event causing a delay in our or your performance that
is not the fault of or within the reasonable control of the party claiming Force
Majeure. Force Majeure includes fire, floods, natural disasters, Acts of God,
war, civil commotion, terrorist acts, any governmental act or regulation beyond
such party's reasonable control. Force Majeure does not include the Franchisee's
financial inability to perform, inability to obtain financing, inability to
obtain permits or any other similar events unique to the Franchisee or the Hotel
or to general economic downturn or conditions. "General Manager' has the meaning
set forth in Subsection 7.1. "Government or Government Entity" means: (i) any
agency, instrumentality, subdivision or other body of any national, regional,
local or other government; (ii) any commercial or similar entities owned or
controlled by such government, including any state-owned and state-operated
companies; (iii) any political party; and (iv) any public international
organization. "Government Official' means the following: (i) officers and
employees of any national, regional, local or other Government; (ii) officers
and employees of companies in which a Government owns an interest; (iii) any
private person acting in an official capacity for or on behalf of any Government
or Governmental Entity (such as a consultant retained by a government agency);
(iv) candidates for political office at any level; (v) political parties and
their officials; (vi) officers, employees, or official representatives of public
(quasi-governmental) international organizations (such as the United Nations,
World Bank, or International Monetary Fund). " Gross Receipts Tax' means any
gross receipts, sales, use, excise, value added or any similar tax. "Gross Rooms
Revenue" means all revenues derived from the sale or rental of Guest Rooms (both
transient and permanent) of the Hotel, including revenue derived from ihe
redemption of points or

 

2

 

 

[ex10-66_006.jpg]

 rewards under the loyalty programs in which the Hotel participates, amounts
attributable to breakfast (where the guest room rate includes breakfast), and
guaranteed no-show revenue and credit transactions, whether or not collected, at
the actual rates charged, less allowances for any Guest Room rebates and
overcharges, and will not include taxes collected directly from patrons or
guests. Group booking rebates, if any, paid by you or on your behalf to
third-party groups for group stays must be included in, and not deducted from,
the calculation of Gross Rooms Revenue. "Guarantor" means the person or entity
that guaranties your obligations under this Agreement or any of Your Agreements.
"Guest Rooms" means each rentable unit in the Hotel generally used for overnight
guest accommodations, the entrance to which is controlled by the same key,
provided that adjacent rooms with connecting doors that can be locked and rented
as separate units are considered separate Guest Rooms. The initial number of
approved Guest Rooms is set forth in the Addendum. "Hilton Worldwide" means
Hilton Worldwide, Inc., a Delaware corporation. "Hotel" means the property you
will operate under this Agreement and includes all structures, facilities,
appurtenances, furniture, fixtures, equipment, and entry, exit, parking and
other areas located on the Hotel Site we have approved for your business or
located on any land we approve in the future for additions, signs, parking or
other facilities. "Hotel Site" means the real property on which the Hotel is
located or to be located, as approved by us. "Hotel Work" means Construction
Work andfor Renovation Work, as the case may be. "Improper Payment" means: (a)
any payment, offer, gift or promise to pay or authorization of the payment or
transfer of other things of value, including without limitation any portion of
the compensation, fees or reimbursements received hereunder or the provision of
any service, gift or entertainment, directly or indirectly to (i) a Government
Official; (ii) any director, officer, employee or commercial partner of a Party
or its Affiliates; or, (iii) any other person at the suggestion, request or
direction or for the benefit of any of the above-described persons and entities,
for purposes of obtaining or influencing official actions or decisions or
securing any improper advantage in order to obtain, retain or direct business;
(b) payments made and expenses incurred in connection with performance of
obligations under this Agreement that are not made and recorded with sufficient
accuracy, detail, and control to meet the standards in applicable
Anti-Corruption Laws; or, (c) any other transaction in violation of applicable
Anti Corruption Laws. "Indemnified Parties" means us and the Entities and our
and their respective predecessors, successors and assigns, and the members,
officers, directors, employees, managers, and agents. "Information" means all
information we obtain from you or about the Hotel or its guests or prospective
guests under this Agreement or under any agreement ancillary to this Agreement,
including agreements relating to the computerized reservation, revenue
management, property management, and other systems we provide or require, or
otherwise related to the Hotel. Information includes, but is not limited to,
Operationallnfomnation, Proprietary Information, and Personal Information.
"Interim Remedy" has the meaning set forth in Subsection 14.3. "Laws" means all
public laws, statutes, ordinances, orders, rules, regulations, permits,
licenses, certificates, authorizations, directions and requirements of all
Governments and Government Entities having jurisdiction over the Hotel, Hotel
Site or over Franchisee to operate the Hotel, which, now or hereafter, may apply
to the construction, renovation, completion, equipping, opening and operation of
the Hotel, including Tille Ill of the Americans with Disabilities Act, 42 U.S.C.
§ 12181, et seq., and 28 C.F.R. Part 36

 

3

 

 

[ex10-66_007.jpg]

License" has the meaning set forth in Subsection 2.1. "Liquidated Damages" has
the meaning set forth in Subsections 6.4.4 and 14.4. 'Management Company" has
the meaning set forth in Subsection 7.1. "Manual" means all written compilations
of the Standards. The Manual may take the form of one or more of the following:
one or more·looseleaf or bound volumes; bulletins; notices; videos; CD-ROMS
and/or other electronic media; online postings; e-mail and/or electronic
communications; facsimiles; or any other medium capable of conveying the
Manual's contents. "Marks" means the Brand and all other service marks,
copyrights, trademarks, trade dress, logos, insignia, emblems, symbols and
designs (whether registered or unregistered}, slogans, distinguishing
characteristics, and trade names used in the System. 'Monthly Fees' means,
collectively, the Monthly Program Fee and the Monthly Royalty Fee, each of which
is set forth in the Addendum. "Monthly Program Fee" means the fee we require
from you in Subsection 8.1, which is set forth in the Addendum. "Monthly Royalty
Fee" means the fee we require from you in Subsection 8.1, which is set forth in
the Addendum. "Network' means the hotels, inns, conference centers, timeshare
properties and other operations that Hilton Worldwide and its subsidiaries own,
license, lease, operate or manage now or in the future. "Network Hotel" means
any hotel, inn, conference center, timeshare property or other similar facility
within the Network. "Opening Date" means the day on which we authorize you to
make available the facilities, Guest Rooms or services of the Hotel to the
general public under the Brand. "Operational Information" means all information
concerning the Monthly Fees, other revenues generated at the Hotel, room
occupancy rates, reservation data and other financial and non-financial
information we require. 'Other Business(es)" means any business activity we or
the Entities engage in, other than the licensing of the Hotel. • "Other Hotels"
means any hotel, inn, lodging facility, conference center or other similar
business, other than a System Hotel or a Network Hotel. 'Permitted Transfer'
means any Transfer by you or your Equity Owners as specified in Section 13.2 of
this Agreement. "Person(s)' means a natural person or entity. "Personal
Information' means any information that: (i) can be used (alone or when used in
combination with other information within your control) to identify, locate or
contact an individual; or (ii) pertains in any way to an identified or
identifiable individual. Personal Information can be in any media or format,
including computerized or electronic records as well as paper-based files. 'PIP"
means product improvement plan. "PIP Fee" means the fee we charge for creating a
PIP as specified in Section 8.3

 

4

 

 

[ex10-66_008.jpg]

Plans" means your plans, layouts, specifications, and drawings for the Hotel
that use and incorporate the Standards. "Principal Mark" is the Mark identified
as the Principal Mark in the Addendum. "Privacy Laws" means any international,
national, federal, provincial, state, or local law, code, rule or regulation
that regulates the processing of Personal Information in any way, including data
protection laws, laws regulating marketing communications and/or electronic
communications, information security regulations and security breach
notification rules. "Proprietary Information" means all information or materials
concerning the methods, techniques, plans, specifications, procedures, data,
systems and knowledge of and experience in the development, operation, marketing
and licensing of the System, including the Standards and the Manuals, whether
developed by us, you, or a third party. "Publicly Traded Equity Interest" means
any Equity Interest that is traded on any securities exchange or is quoted in
any publication or electronic reporting service maintained by the National
Association of Securities Dealers, Inc., or any of its successors. "Quality
Assurance Re-Evaluation Fee" has the meaning set forth in Subsection 4.5.
"Renovation Commencement Date" means the date set out in the Addendum, if
applicable, by which you must commence Renovation Work. "Renovation Work" means
the renovation and/or construction work, including purchasing and/or leasing and
installation of all fixtures, equipment, furnishings, furniture, signs, computer
terminals and related equipment, supplies and other items that would be required
of a new System Hotel under the Manual, and any other equipment, furnishings and
supplies that we may require for you to operate the Hotel as set out in any PIP
applicable to the Hotel. "Renovation Work Completion Date" means the date set
out in the Addendum, if applicable, by which you must complete Renovation Work.
"Reports" mean daily, monthly, quarterly and annual operating statements, profit
and loss statements, balance sheets, and other financial and non-financial
reports we require. "Reservation Service" means the reservation service we
designate in the Standards for use by System Hotels. "Room Addition Fee" means a
sum equal to the then-current Room Addition Fee charged for new System Hotels
multiplied by the number of Additional Guest Rooms you wish to add to the Hotel
in accordance with Subsection 6.6.3. "Sanctioned Person" means any person or
entity (including financial institutions) who is, or is owned or controlled by,
or acting on behalf of any of the foregoing: (a) the Government of any country
subject to comprehensive U.S. sanctions in force and which currently include the
Government of Cuba, Iran, North Korea, Sudan, and Syria ("Sanctioned
Countries"); (b) located in, organized under the laws of or ordinarily resident
in Sanctioned Countries; (c) identified from by any government or legal
authority under applicable Trade Restrictions as a person with whom dealings and
transactions by Franchisee and/or its Affiliates are prohibited or restricted,
including but not limited to persons designated under United Nations Security
Council Resolutions, the U.S. Department of the Treasury's Office of Foreign
Assets Control ("OFAC") List of Specially Designated Nationals and Other Blocked
Persons; the U.S. Department of State's lists of persons subject to
non-proliferation sanctions; the European Union Financial Sanctions List;
persons and entities subject to Special Measures regulations under Section 311
of the USA

 

5

 

 

[ex10-66_009.jpg]

PATRIOT Act and the Bank Secrecy Act and relevant equivalent restricted party
listings maintained by other relevant jurisdictions. "Securities" means any
public offering, private placement or other sale of securities in the
Franchisee, the Hotel or the Hotel Site. 'Site' means domain names, the World
Wide Web, the Internet, computer network/distribution systems, or other
electronic communications sites. "Standards" means all standards,
specifications, requirements, criteria, and policies that have been and are in
the future developed and compiled by us for use by you in connection with the
design, construction, renovation, refurbishment, appearance, equipping,
furnishing, supplying, opening, operating, maintaining, marketing, services,
service levels, quality, and quality assurance of System Hotels, including the
Hotel, and for hotel advertising and accounting, whether contained in the Manual
or set out in this Agreement or other written communication. "System" means the
elements, including know-how, that we designate to distinguish hotels operating
worldwide under the Brand (as may in certain jurisdictions be preceded or
followed by a supplementary identifier such as "by Hilton") that provide to the
consuming public a similar, distinctive, high-quality hotel service. The System
currently includes: the Brand, the Marks, the Trade Name, and the Standards;
access to a reservation service; advertising, publicity and other marketing
programs and materials; training programs and materials; and programs for our
inspection of the Hotel and consulting with you. "System Hotels'means hotels
operating under the System using the Brand name. 'Term'has the meaning set forth
in Section 3.0. "Trade Name'means the name of the Hotel set forth in the
Addendum. "Trade Restrictions' means trade, economic or investment sanctions,
export controls, anti-terrorism, non-proliferation, anti-money laundering and
similar restrictions in force pursuant to laws, rules and regulations imposed
under Laws to which the Parties are subject. 'Transfer' means in all its forms,
any sale, lease, assignment, spin-off, transfer, or other conveyance of a direct
or indirect legal or beneficial interest. "Transferee' means the proposed new
franchisee resulting from a Transfer. "Your Agreements'means any other agreement
between you and us or any of the Entities related to this Agreement, the Hotel
and/or the Hotel Site. 2.0 GRANT OF LICENSE 2.1 Non-Exclusive License. We grant
to you and you accept a limited, non-exclusive License to use the Marks and the
System during the Term at, and in connection with, the operation of the Hotel in
accordance with the terms of this Agreement. 2.2 Reserved Rights. 2.2.1 This
Agreement does not limit our right, or the right of the Entities, to own,
license or operate any Other Business of any nature, whether in the lodging or
hospitality industry or not, and whether under the Brand, a Competing Brand, or
otherwise. We and the Entities have the right to engage in any Other Businesses,
even if they compete with the Hotel, the System, or the Brand, and whether we or
the Entities start those businesses, or purchase, merge with, acquire, are
acquired by, come under common ownership with, or associate with, such Other
Businesses

 

6

 

 

[ex10-66_010.jpg]

2.2.2 We may also: 2.2.2.1 add, alter, delete or otherwise modify elements of
the System; 2.2.2.2 use or license to others all or part of the System; 2.2.2.3
use the facilities, programs, services and/or personnel used in connection with
the System in Other Businesses; and 2.2.2.4 use the System, the Brand and the
Marks in the Other Businesses. 2.2.3 You acknowledge and agree that you have no
rights to, and will not make any claims or demands for, damages or other relief
arising from or related to any of the foregoing activities, and you acknowledge
and agree that such activities will not give rise to any liability on our part,
including liability for claims for unfair competition, breach of contract,
breach of any applicable implied covenant of good faith and fair dealing, or
divided loyalty. 3.0 TERM The Term shall begin on the Effective Date and will
end, without further notice, on the Expiration Date set forth in the Addendum,
unless terminated earlier under the terms of this Agreement. You acknowledge and
agree that this Agreement is non-renewable and that this Agreement confers on
you absolutely no rights of license renewal or extension whatsoever following
the Expiration Date. 4.0 OUR RESPONSIBILITIES We have the following
responsibilities to you under this Agreement. We reserve the right to fulfill
some or all of these responsibilities through one of the Entities or through
unrelated third parties, in our sole business judgment. We may require you to
make payment for any resulting services or products directly to the provider.
4.1 Training. We may specify certain required and optional training programs and
provide these programs at various locations. We may charge you for required
training services and materials and for optional training services and materials
we provide to you. You are responsible for all travel, lodging and other
expenses you or your employees incur in attending these programs. 4.2
Reservation Service. We will furnish you with the Reservation Service. The
Reservation Service will be furnished to you on the same basis as it is
furnished to other System Hotels, subject to the provisions of Subsection 14.3
below. 4.3 Consultation. We may offer consultation services and advice in areas
such as operations, facilities, and marketing. We may establish fees in advance,
or on a project-by-project basis, for any consultation service or advice you
request. 4.4 Marketing. 4.4.1 We will publish (either in hard copy or electronic
form) and make available to the traveling public a directory that includes
System Hotels. We will include the Hotel in advertising of System Hotels and in
international, national and regional marketing programs in accordance with our
general practice for System Hotels. 4.4.2 We will use your Monthly Program Fee
to pay for various programs to benefit the System, including

 

7

 

 

[ex10-66_011.jpg]

 4.4.2.1 and other marketing programs; advertising, promotion, publicity, public
relations, market research, System Hotels; 4.4.2.2 developing and maintaining
directories of and Internet sites for support; and 4.4.2.3 developing and
maintaining the Reservation Service systems and 4.4.2.4 administrative costs and
overhead related to the administration or direction of these projects and
programs. 4.4.3 We will have the sole right to determine how and when we spend
these funds, including sole control over the creative concepts, materials and
media used in the programs, the placement and allocation of advertising, and the
selection of promotional programs. 4.4.4 We may enter into arrangements for
development, marketing, operations, administrative, technical and support
functions, facilities, programs, services and/or personnel with any other
entity, including any of the Entities or a third party. 4.4.5 You acknowledge
that Monthly Program Fees are intended for the benefit of the System and will
not simply be used to promote or benefit any one System Hotel or market. We will
have no obligation in administering any activities paid for with the Monthly
Program Fee to make expenditures for you that are equivalent or proportionate to
your payments or to ensure that the Hotel benefits directly or proportionately
from such expenditures. 4.4.6 We may create any programs and allocate monies
derived from Monthly Program Fees to any regions or localities, as we consider
appropriate in our sole business judgment. The aggregate of Monthly Program Fees
paid to us by System Hotels does not constitute a trust or "advertising fund"
and we are not a fiduciary with respect to the Monthly Program Fees paid by you
and other System Hotels. 4.4.7 We are not obligated to expend funds in excess of
the amounts received from System Hotels. If any interest is earned on unused
Monthly Program Fees, we will use the interest before using the principal. The
Monthly Program Fee does not cover your costs of participating in any optional
marketing programs and promotions offered by us in which you voluntarily choose
to participate. These Monthly Program Fees do not cover the cost of operating
the Hotel in accordance with the Standards. 4.5 Inspections/Compliance
Assistance. We will administer a quality assurance program for the System that
may include conducting pre-opening and periodic inspections of the Hotel and
guest satisfaction surveys and audits to ensure compliance with the Standards.
You will permit us to inspect the Hotel without prior notice to you to determine
if the Hotel is in compliance with the Standards. You will cooperate with our
representatives during these inspections. You will then take all steps necessary
to correct any deficiencies within the times we establish. You may be charged a
Quality Assurance Re Evaluation Fee as set forth in the Standards. You will
provide complimentary accommodations for the quality assurance auditor each time
we conduct a regular inspection or a special on-site quality assurance
re-evaluation after the Hotel has failed a regular quality assurance evaluation
or to verify that deficiencies noted in a quality assurance evaluation report or
PIP have been corrected or completed by the required dates. 4.6 Manual. We will
issue to you or make available in electronic form the Manual and any revisions
and updates we may make to the Manual during the Term. You agree to ensure that
your copy of the Manual is, at all times, current and up to date. If there is
any dispute as to your compliance with the provisions of the Manual, the master
copy of the Manual maintained at our principal office will control.

 

8

 

 

[ex10-66_012.jpg]

4.7 Equipment and Supplies. We will make available to you for use in the Hotel
various purchase, lease, or other arrangements for exterior signs, operating
equipment, operating supplies, and furnishings, which we make available to other
System Hotels. 5.0 YOUR RESPONSIBILITIES 5.1 Operational and Other Requirements.
You must: 5.1.1 after the Opening Date, operate the Hotel twenty-four (24) hours
a day; 5.1.2 operate the Hotel using the System, in compliance with this
Agreement and the Standards, and in such a manner to provide courteous, uniform,
respectable and high quality lodging and other services and conveniences to the
public. You acknowledge that, although we provide the Standards, you have
exclusive day-to-day control of the business and operation of the Hotel and we
do not in any way possess or exercise such control; 5.1.3 comply with the
Standards, including our specifications for all supplies, products and services.
We may require you to purchase a particular brand of product or service to
maintain the common identity and reputation of the Brand, and you will comply
with such requirements. Unless we specify otherwise, you may purchase products
from any authorized source of distribution; however, we reserve the right, in
our business judgment, to enter into exclusive purchasing arrangements for
particular products or services and to require that you purchase products or
services from approved suppliers or distributors; 5.1.4 install, display, and
maintain signage displaying or containing the Brand name and other
distinguishing characteristics in accordance with Standards we establish for
System Hotels; 5.1.5 comply with Standards for the training of persons involved
in the operation of the Hotel, including completion by the General Manager and
other key personnel of the Hotel of a training program for operation of the
Hotel under the System, at a site we designate. You will pay us all fees and
charges, if any, we require for your personnel to attend these training
programs. You are responsible for all travel, lodging and other expenses you or
your employees incur in attending these programs; 5.1.6 purchase and maintain
property management, revenue management, in-room entertainment,
telecommunications, high-speed internet access, and other computer and
technology systems that we designate for the System or any portion of the System
based on our assessment of the long-term best interests of System Hotels,
considering the interest of the System as a whole; 5.1.7 advertise and promote
the Hotel and related facilities and services on a local and regional basis in a
first-class, dignified manner, using our identity and graphics Standards for all
System Hotels, at your cost and expense. You must submit to us for our approval
samples of all advertising and promotional materials that we have not previously
approved (including any materials in digital, electronic or computerized form or
in any form of media that exists now or is developed in the future) before you
produce or distribute them. You will not begin using the materials until we
approve them. You must immediately discontinue your use of any advertising or
promotional material we disapprove, even if we previously approved the
materials; 5.1.8 participate in and pay all charges in connection with all
required System guest complaint resolution programs, which programs may include
chargebacks to the Hotel for guest refunds or credits and all required System
quality assurance programs, such as guest comment cards, customer surveys and
mystery shopper programs. You must maintain minimum performance Standards and
scores for quality assurance programs we establish; 5.1.9 honor all nationally
recognized credit cards and credit vouchers issued for general credit purposes
that we require and enter into all necessary credit card and voucher agreements
with the issuers of such cards or vouchers;

 

9

 

 

[ex10-66_013.jpg]

 

 5.1.10 participate in and use the Reservation Service, including any additions,
enhancements, supplements or variants we develop or adopt, and honor and give
first priority on available rooms to all confirmed reservations referred to the
Hotel through the Reservation Service. The only reservation service or system
you may use for outgoing reservations referred by or from the Hotel to other
Network Hotels will be the Reservation Servie or other reservation services we
designate; 5.1.11 comply with Laws and, on request, give evidence to us of
compliance; 5.1.12 participate in, and promptly pay all fees, commissions and
charges associated with, all travel agent commission programs and third·party
reservation and distribution services (such as airline reservation systems), all
as required by the Standards and in accordance with the terms of these programs,
all of which may be modified; 5.1.13 not engage, directly or indirectly, in any
cross-marketing or cross-promotion of the Hotel with any Other Hotel or related
business, without our prior written consent. You agree to refer guests and
customers, wherever reasonably possible, only to System Hotels or Network
Hotels. We may require you to participate in programs designed to refer
prospective customers to Other Hotels. You must display all material, including
brochures and promotional material we provide for System Hotels and Network
Hotels, and allow advertising and promotion only of System Hotels and Network
Hotels on the Hotel Site, unless we specifically direct you to include
advertising or promotion of Other Hotels; 5.1.14 treat as confidential the
Standards, the Manual and all other Proprietary Information. You acknowledge and
agree that you do not acquire any interest in the Proprietary Information other
than the right to utilize the same in the development and operation of the Hotel
under the terms of this Agreement. You agree that you will not use the
Proprietary Information in any business or for any purpose other than in the
development and operation of the Hotel under the System and will maintain the
absolute confidentiality of the Proprietary Information during and after the
Term. You will not make unauthorized copies of any portion of the Proprietary
Information; and will adopt and implement all procedures we may periodically
establish in our business judgment to prevent unauthorized use or disclosure of
the Proprietary Information, including restrictions on disclosure to employees
and the use of non-disclosure and non-competition clauses in agreements with
employees, agents and independent contractors who have access to the Proprietary
Information; 5.1.15 not become a Competitor, or permit your Affiliate to become
a Competitor, in the upper midscale hotel market segment, or any substantially
equivalent market segment, as determined by Smith Travel Research ("STR') (or,
if STR is no longer in existence, STR's successor or other such industry
resource that is as equally as reputable as STR); 5.1.16 own fee simple title
(or long·term ground leasehold interest for a term equal to the Term) to the
real property and improvements that comprise the Hotel and the Hotel Site, or
alternatively, at our request, cause the fee simple owner, or other third party
acceptable to us, to provide its guaranty covering all of your obligations under
this Agreement in form and substance acceptable to us; 5.1.17 maintain legal
possession and control of the Hotel and Hotel Site for the Term and promptly
deliver to us a copy of any notice of default you receive from any mortgagee,
trustee under any deed of trust, or ground lessor for the Hotel, and on our
request, provide any additional information we may request related to any
alleged default; 5.1.18 not directly or indirectly conduct, or permit by lease,
concession arrangement or otherwise, gaming or casino operations in or connected
to the Hotel or on the Hotel Site, or otherwise engage in any activity which, in
our business judgment, is likely to adversely reflect upon or affect in any
manner, any gaming licenses or permits held by the Entities or the then-current
stature of any of the Entities with any gaming commission, board, or similar
governmental or regulatory agency, or the reputation or business of any of the
Entities;

 

10

 

 

[ex10-66_014.jpg]

 

5.1 19 not directly or indirectly conduct or permit vacation ownership,
fractional ownership, condominiums or like schemes at, or adjacent to, the
Hotel. This restriction will not prohibit you from directly or indirectly
conducting timeshare, vacation ownership, fractional ownership, or condominium
sales or marketing at and for any property located adjacent to the Hotel that is
owned or leased by you so long as you do not use any of the Marks in such sales
or marketing efforts and you do not use the Hotel or its facilities in such
sales and marketing efforts or in the business operations of the adjacent
property; 5.1.20 participate in and pay all charges related to our marketing
programs (in addition to programs covered by the Monthly Program Fee), all guest
frequency programs we require, and any optional programs that you opt into;
5.1.21 honor the terms of any discount or promotional programs (including any
frequent guest program) that we offer to the public on your behalf, any room
rate quoted to any guest at the time the guest makes an advance reservation, and
any award certificates issued to Hotel guests participating in these programs;
5.1.22 after the Effective Date, maintain, at your expense, insurance of the
types and in the minimum amounts we specify in the Standards. All such insurance
must be with insurers having the minimum ratings we specify, name as additional
insureds the parties we specify in the Standards, and carry the endorsements and
notice requirements we specify in the Standards. If you fail or neglect to
obtain or maintain the insurance or policy limits required by this Agreement or
the Standards, we have the option, but not the obligation, to obtain and
maintain such insurance without notice to you, and you will immediately on our
demand pay us the premiums and cost we incur in obtaining this insurance other
business; 5.1.23 not share the business operations and Hotel facilities with any
Other Hotel or 5.1.24 not engage in any tenant-in-common syndication or Transfer
of any tenant-in common interest in the Hotel or the Hotel Site; and 5.1.25
promptly provide to us all information we reasonably request about you and your
Affiliates (including your respective beneficial owners, officers, directors,
shareholders, partners or members) and/or the Hotel, title to the property on
which the Hotel is constructed and any other property used by the Hotel. 6.0
HOTEL WORK 6.1 Necessary Consents. 6.1.1 You must obtain our prior written
consent before retaining or engaging any architect, interior designer, general
contractor and major subcontractors for the Hotel. We will not unreasonably
withhold such consent. 6.1.2 Plans and Designs must be submitted to us in
accordance with the schedule specified in the Addendum or any PIP. Before we
approve your Plans, your architect or other certified professional must certify
to us that the Plans comply with all Laws related to
accessibility/accommodations/facilities for those with disabilities. 6.1.3 You
shall not commence any Hotel Work unless and until we have issued our written
consent in respect of the Plans and Designs, which consent will not be
unreasonably withheld. 6.1.4 Once we have provided our consent to the Plans and
Designs, no change may be made to the Plans or Designs without our prior written
consent. By consenting to the Plans and Designs or any changes or modifications
to the Plans and Designs, we do not warrant the depth of our

 

11

 

 

[ex10-66_015.jpg]

 

analysis or assume any responsibility or liability for the suitability of the
Plans and Designs or the resulting Hotel Work. 6.1.5 You are solely responsible
for ensuring that the Plans and Designs (including Plans and Designs for Hotel
Work) comply with our then-current Standards, the Manual, and all Laws. 6.2
Initial Hotel Work. You will perform or cause the Hotel Work to be performed in
accordance with this Agreement, the approved Plans and Designs, the Manual and,
for Renovation Work, the PIP. You will bear the entire cost of the Hotel Work,
including the cost of the Plans and Designs, professional fees, licenses,
permits, equipment, furniture, furnishings and supplies. You are solely
responsible for obtaining all necessary licenses, permits and zoning variances
required for the Hotel Work. 6.3 Commencement and Completion of the Hotel Work.
6.3.1 You will commence the Hotel Work on or before the Construction
Commencement Date or Renovation Commencement Date specified in the Addendum. You
may request an extension by submitting a written request for our approval before
the applicable deadline, describing the status of the project and the reason for
the requested extension, and paying our then-current extension fee. We may
condition our approval on an update to the Plans and Designs. Once commenced,
the Hotel Work will continue uninterrupted except to the extent continuation is
prevented by events of Force Majeure. You must give written notice to us
specifying the nature and duration of any event of Force Majeure promptly after
becoming aware of the event, and specifying that you have used, and continue to
use, reasonable endeavours to mitigate the effects of such event until such
event ceases to exist. On verification of the event of Force Majeure, we will
approve an extension of the Construction Commencement Date or Renovation Work
Completion Date for up to eighteen (18) months. You must promptly provide to us
evidence that the Construction Work has commenced if we request it. 6.3.2 The
Hotel Work must be completed and the Hotel must be furnished, equipped, and
otherwise made ready to open in accordance with the terms of this Agreement no
later than the Construction Work Completion Date or Renovation Work Completion
Date specified in the Addendum. You may request an extension by submitting a
written request for our approval before the applicable deadline, describing the
status of the project and the reason for the requested extension, and paying our
then-current extension fee. 6.3.3 On completion of the Hotel Work and, as a
condition to our authorization to open the Hotel, your architect, general
contractor or other certified professional must provide us with a certificate
stating that the as-built premises comply with all Laws relating to
accessibility/accommodations/facilities for those with disabilities. 6.4 Opening
the Hotel Under This Agreement. 6.4.1 You will open the Hotel on the Opening
Date. You will not open the Hotel unless and until you receive our written
consent to do so pursuant to Subsection 6.4.2 or 6.4.3. 6.4.2 You will give us
at least fifteen (15) days advance notice that you have complied with all the
terms and conditions of this Agreement and the Hotel is ready to open. We will
use reasonable efforts within fifteen (15) days after we receive your notice to
visit the Hotel and to conduct other investigations as we deem necessary to
determine whether to authorize the opening of the Hotel, but we will not be
liable for delays or loss occasioned by our inability to complete our
investigation and to make this determination within the fifteen (15) day period.
If you fail to pass our initial opening site visit, we may, in our sole business
judgment, charge you reasonable fees associated with any additional visits.
6.4.3 We shall be entitled to withhold our consent to the opening of the Hotel
until

 

12

 

 

[ex10-66_016.jpg]

 

 6.4.3.1 you have complied with all the terms and conditions in this manner we
require; 6.4.3.2 your staff has received adequate training and instruction in
the 6.4.3.3 you have received authorization to open the Hotel from the relevant
governmental authority for the jurisdiction in which the Hotel is located, if
applicable; and 6.4.3.4 all fees and charges you owe to us or the Entities have
been paid. Agreement. 6.4.4 Opening the Hotel before the Opening Date is a
material breach of this 6.4.4.1 You will pay us Liquidated Damages in the amount
of Five Thousand Dollars ($5,000) per day if you open the Hotel before the
Opening Date to compensate us for the damage caused by such breach. You must
also reimburse us for all of our costs and expenses, including legal fees,
incurred in enforcing our rights under this Agreement. 6.4.4.2 These Liquidated
Damages for damage to our Marks shall not limit or exclude any other remedies we
may have at law or in equity. You acknowledge and agree that that the Liquidated
Damages payable under this Subsection represent a reasonable estimate of the
minimum just and fair compensation for the damages we will suffer as the result
of the opening of the Hotel before the Opening Date in material breach of this
Agreement. 6.5 Performance of Agreement. You must satisfy all of the terms and
conditions of this Agreement, and equip, supply, staff and otherwise make the
Hotel ready to open under our Standards. As a result of your efforts to comply
with the terms and conditions of this Agreement, you will incur significant
expense and expend substantial time and effort. You acknowledge and agree that
we will have no liability or obligation to you for any losses, obligations,
liabilities or expenses you incur if we do not authorize the Hotel to open or if
we terminate this Agreement because you have not complied with the terms and
conditions of this Agreement. 6.6 Hotel Refurbishment and Room Addition. 6.6.1
We may periodically require you to modernize, rehabilitate and/or upgrade the
Hotel's fixtures, equipment, furnishings, furniture, signs, computer hardware
and software and related equipment, supplies and other items to meet the
then-current Standards. You will make these changes at your sole cost and
expense and in the time frame we require. 6.6.2 You may not make any significant
changes (including major changes in structure, design or decor) in the Hotel.
Minor redecoration and minor structural changes that comply with our Standards
will not be considered significant. 6.6.3 You may not make any change in the
number of approved Guest Rooms in the Addendum. If you wish to add additional
Guest Rooms to the Hotel after the Opening Date, you must submit an application
to obtain our consent. If we consent to the addition of Guest Rooms at the
Hotel, you must pay us our then-current Room Addition Fee. As a condition to our
granting approval of your application, we may require you to modernize,
rehabilitate or upgrade the Hotel in accordance with Subsection 6.6.1 of this
Agreement, and to pay us our then-current PIP Fee to prepare a PIP to determine
the renovation requirements for the Hotel. We may also require you to execute an
amendment to this Agreement covering the terms and conditions of our consent to
the addition of Guest Rooms.

 

13

 

 

[ex10-66_017.jpg]

 7.0 STAFF AND MANAGEMENT OF THE HOTEL 7.1 You are solely responsible for the
management of the Hotel's business. You will provide qualified and experienced
management (a "Management Company") and an individual to manage the Hotel (a
"General Manager"}, each approved by us in writing . We have the rightto
communicate directly with the Management Company and managers at the Hotel. We
may rely on the communications of such managers or Management Company as being
on your behalf. Any Management Company and/or General Manager must have the
authority to perform all of your obligations under this Agreement. The
engagement of a Management Company does not reduce your obligations under this
Agreement. In the case of any conflict between this Agreement and any agreement
with the Management Company or General Manager, this Agreement prevails. 7.2 You
represent and agree that you have not, and will not, enter into any lease,
management agreement or other similar arrangement for the operation of the Hotel
or any part of the Hotel without our prior written consent. To be approved by us
as the operator of the Hotel, you, any proposed Management Company and any
proposed General Manager must be qualified to manage the Hotel. We may refuse to
approve you, any proposed Management Company or any proposed General Manager who
is a Competitor or which, in our business judgment, is inexperienced or
unqualified in managerial skills or operating capability or is unable or
unwilling to adhere fully to your obligations under this Agreement. 7.3 If the
Management Company becomes a Competitor or the Management Company and/or the
General Manager resigns or is terminated by you or otherwise becomes unsuitable
in our sole business judgment to manage the Hotel during the Term, you will have
ninety (90) days to retain a qualified substitute Management Company and/or
General Manager acceptable to us. 8.0 PAYMENT OF FEES 8.1 Monthly Fees.
Beginning on the Opening Date, you will pay to us for each month (or part of a
month, including the final month you operate under this Agreement) the Monthly
Fees, each of which is set forth in the Addendum. 8.2 Calculation and Payment of
Fees. 8.2.1 The Monthly Fees will be calculated in accordance with the
accounting methods of the then-current Uniform System of Accounts for the
Lodging Industry, or such other accounting methods specified by us in the
Manual. 8.2.2 The Monthly Fees will be paid to us at the place and in the manner
we designate on or before the fifteenth (15th) day of each month and will be
accompanied by our standard schedule setting forth in reasonable detail the
computation of the Monthly Fees for such month. 8.2.3 We may require you to
transmit the Monthly Fees and all other payments required under this Agreement
by wire transfer or other form of electronic funds transfer and to provide the
standard schedule in electronic form. You must bear all costs of wire transfer
or other form of electronic funds transfer or other electronic payment and
reporting. 8.2.4 In the event of fire or other insured casualty that results in
a reduction of Gross Rooms Revenue, you will determine and pay us, from the
proceeds of any business interruption or other insurance applicable to Joss of
revenues, an amount equal to the forecasted Monthly Fees, based on the Gross
Rooms Revenue amounts agreed on between you and your insurance company that
would have been paid to us in the absence of such casualty. 8.3 Other Fees. You
will timely pay all amounts due us or any of the Entities for any invoices or
for goods or services purchased by or provided to you or paid by us or any of
the Entities on your

 

14

 

 

[ex10-66_018.jpg]

 behalf, including pre-opening sales and op<erations training or extension fees
as specified on the Addendum. 8.4 Taxes. If a Gross Receipts Tax is imposed on
us or the Entities based on payments made by you related to this Agreement, then
you must reimburse us·or the Entity for such Gross Receipts Tax to ensure that
the amount we or the Entity retains, after paying the Gross Receipts Tax, equals
the net amount of the payments you are required to pay us or the Entity had such
Gross Receipts Tax not been imposed. You are not required to pay income taxes
payable by us or any Entity as a result of our net income relating to fees
collected under this Agreement. 8.5 Application of Fees. We may apply any
amounts received from you to any amounts due under this Agreement. 9.0
PROPRIETARY RIGHTS 9.1 Our Proprietary Rights. 9.1.1 You will not contest,
either directly or indirectly during or after the Term: 9.1.1.1 our (and/or any
Entities') ownership of, rights to and interest in the System, Brand, Marks and
any of their elements or components, including present and future distinguishing
characteristics and agree that neither you nor any design or construction
professional engaged by you may use our Standards, our Manual or your approved
Plans and Designs for any hotel or lodging project other than the Hotel; 9.1.1.2
components of the System; our sole right to grant licenses to use all or any
elements or 9.1.1.3 that we (and/or the Entities) are the owner of (or the
licensee of, with the right to sub-license) all right, title and interest in and
to the Brand and the Marks used in any form and in any design, alone or in any
combination, together with the goodwill they symbolize; or 9.1.1.4 the validity
or ownership of the Marks. 9.1.2 You acknowledge that these Marks have acquired
a secondary meaning which indicates that the Hotel, Brand and System are
operated by or with our approval. All improvements and additions to, or
associated with, the System, all Marks, and all goodwill arising from your use
of the System and the Marks, will inure to our benefit and become our property
(or that of the applicable Entities), even if you develop them. 9.1.3 You will
not apply for or obtain any trademark or seNice mark registration of any of the
Marks or any confusingly similar marks in your name or on behalf of or for the
benefit of anyone else. You acknowledge that you are not entitled to receive any
payment or other value from us or from any of the Entities for any goodwill
associated with your use of the System or the Marks, or any elements or
components of the System. 9.2 Trade Name, Use of the Marks. 9.2.1 Trade Name.
9;2.1.1 The Hotel will be initially known by the Trade Name set forth in the
Addendum. We may change the Trade Name, the Brand name and/or any of the Marks
(but not the Principal Mark), or the way in which any of them (including the
Principal Mark) are depicted, at any time at our sole option and at your
expense. You may not change the Trade Name without our specific prior written
consent.

 

15

 

 

[ex10-66_019.jpg]

 9.2.1.2 You acknowledge and agree that you are not acquiring the right to use
any service marks, copyrights, trademarks, trade dress, logos, designs,
insignia, emblems, symbols, slogans, distinguishing characteristics, trade
names, domain names or other marks or characteristics owned by us or licensed to
us that we do not specifically designate to be used in the System. 9.3 Use of
Trade Name and Marks. You will operate under the Marks, using the Trade Name, at
the Hotel. You will not adopt any other names or marks in operating the Hotel
without our approval. You will not, without our prior written consent, use any
of the Marks, or the word 'Hilton," or other Network trademarks, trade names or
service marks, or any similar words or acronyms, in: 9.3.1 your corporate,
partnership, business or trade name; 9.3.2 any Internet-related name (including
a domain name); 9.3.3 or any business operated separately from the Hotel,
including the name or identity of developments adjacent to or associated with
the Hotel. 9.4 Trademark Disputes. 9.4.1 You will immediately notify us of any
infringement or dilution of or challenge to your use of any of the Marks and
will not, absent a court order or our prior written consent, communicate with
any other person regarding any such infringement, dilution, challenge or claim.
We will take the action we deem appropriate with respect to such challenges and
claims and have the sole right to handle disputes concerning use of all or any
part of the Marks or the System. You will fully cooperate with us and any
applicable Entity in these matters. We will reimburse you for expenses incurred
by you as the direct result of activities undertaken by you at our prior written
request and specifically relating to the trademark dispute at issue. We will not
reimburse you for any other expenses incurred by you for cooperating with us or
the Entities. 9.4.2 You appoint us as your exclusive attorney-in-fact, to
prosecute, defend and/or settle all disputes of this type at our sole option.
You will sign any documents we or the applicable Entity believe are necessary to
prosecute, defend or settle any dispute or obtain protection for the Marks and
the System and will assign to us any claims you may have related to these
matters. Our decisions as to the prosecution, defense or settlement of the
dispute will be final. All recoveries made as a result of disputes regarding use
of all or part of the System or the Marks will be for our account. 9.5 Web
Sites. 9.5.1 You may not register, own, maintain or use any Sites that relate to
the Network or the Hotel or that include the Marks. The only domain names,
Sites, or Site contractors that you may use relating to the Hotel or this
Agreement are those we assign or otherwise approve in writing. You acknowledge
that you may not, without a legal license or other legal right, post on your
Sites any material in which any third party has any direct or indirect ownership
interest. You must incorporate on your Sites any information we require in the
manner we deem necessary to protect our Marks. 9.5.2 Any use of the Marks on any
Site must conform to our requirements, including the identity and graphics
Standards for all System hotels. Given the changing nature of this technology,
we have the right to wilhhold our approval, and to withdraw any prior approval,
and to modify our requirements. 9.6 Covenant. 9.6.1 You agree, as a direct
covenant with us and the Entities, that you will comply with all of the
provisions of this Agreement related to the manner, terms and conditions of the
use of the Marks and the termination of any right on your part to use any of the
Marks. Any non-compliance by you with this covenant or the terms of this
Agreement related to the Marks, or any unauthorized or improper use of

 

16

 

 

[ex10-66_020.jpg]

the System or the Marks, will cause irreparable damage to us and/or to the
Entities and is a material. breach of this Agreement. 9.6.2 If you engage in
such non-compliance or unauthorized and/or improper use of the System or the
Marks during or after the Term, we and any of the applicable Entities, along
with the successors and assigns of each, will be entitled to both temporary and
permanent injunctive relief against you from any court of competent
jurisdiction, in addition to all other remedies we or the Entities may have at
law. You consent to the entry of such temporary and permanent injunctions. You
must pay all costs and expenses, including reasonable attorneys' fees, expert
fees, costs and other expenses of litigation that we and/or the En!Hies may
incur in connection with your non-compliance with this covenant. 10.0 REPORTS,
RECORDS, AUDITS, AND PRIVACY 10.1 Reports. 10.1.1 At our request, you will
prepare and deliver to us the Reports containing the Operational Information
(and any other information we reasonable require) in the form, manner and time
frame we require. At a minimum, by the fifteenth (15th) day of each month, you
will submit to us the Operational lnfonnation for the previous month and
reflecting the computation of the amounts then due under Section 8, in the form,
manner and time frame we require. 10.1.2 The Reports will be certified as
accurate in the manner we require. You will permit us to inspect your books and
records at all reasonable times. 10.2 Maintenance of Records. You will prepare,
on a current basis, (and preserve for no less than the greater of four (4) years
or the time period we stated in our record retention requirements), complete and
accurate records concerning Gross Rooms Revenue and all financial, operating,
marketing and other aspects of the Hotel. You will maintain an accounting system
that fully and accurately reflects all financial aspects of the Hotel and its
business. These records will include books of account, tax returns, governmental
reports, register tapes, daily reports, and complete quarterly and annual
financial statements (including profit and loss statements, balance sheets and
cash flow statements) and will be prepared in the fonn, manner and time frame we
require. 10.3 Audit. 10.3.1 We may require you to have the Gross Rooms Revenue,
fees or other monies due to us computed and certified as accurate by a certified
public accountant. During the Term and for two (2) years thereafter, we and our
authorized agents have the right to verify Operational Information required
under this Agreement by requesting, receiving, inspecting and auditing, at all
reasonable times, any and all records referred to above wherever they may be
located (or elsewhere if we request). 10.3.2 If any inspection or audit reveals
that you understated or underpaid any payment due to us, you will promptly pay
to us the deficiency plus interest from the date each payment was due until paid
at the interest rate set forth in Section 17.15 of this Agreement. 10.3.3 If the
audit or inspection reveals that the underpayment is willful, or is for five
percent (5%) or more of the total amount owed for the period being inspected,
you will also reimburse us for all inspection and audit costs, including
reasonable travel, lodging, meals, salaries and other expenses of the inspecting
or auditing personnel. Our acceptance of your payment of any deficiency will not
waive any rights we may have as a result of your breach, including our right to
terminate this Agreement. If the audit discloses an overpayment, we will credit
this overpayment against your future payments due under this Agreement, without
interest, or, if no future payments are due under this Agreement, we will
promptly pay you the amount of the overpayment without interest. 10.4 Ownership
of Information. All Information we obtain from you and all revenues we derive
from such lnfonnation will be our property and Proprietary lnfonnation that we
may use for any

 

17

 

 

[ex10-66_021.jpg]

 reason,.including making a financial performance representation in our
franchise disclosure documents. At your sole risk and responsibility, you may
use Information that you acquire from third parties in connection with operating
the Hotel, such as Personal Information, at any time during or after the Term,
to the extent that your use is permitted by Law. · 10.5 Privacy and Data
Protection. You will: 10.5.1 comply with all applicable Privacy Laws; 10.5.2
comply with all Standards that relate to Privacy Laws and the privacy and
security of Personal Information; 10.5.3 refrain from any action or inaction
that could cause us or the Entities to breach any Privacy Laws; 10.5.4 do and
execute, or arrange to be done and executed, each act, document and thing we
deem necessary in our business judgment to keep us and the Entities in
compliance with the Privacy Laws; and 10.5.5 immediately report to us the theft
or loss of Personal Information (other than the Personal Information of your own
officers, directors, shareholders, employees or service providers). 11.0
CONDEMNATION AND CASUALTY 11.1 Condemnation. You must immediately inform us of
any proposed taking of any portion of the Hotel by eminent domain. If, in our
business judgment, the taking is significant enough to render the continued
operation of the Hotel in accordance with the Standards and guest expectations
impractical, then we may terminate this Agreement on written notice to you and
you will not pay us Liquidated Damages. If such taking, in our business
judgment, does not require the termination of this Agreement, then you will make
all necessary modifications to make the Hotel conform to its condition,
character and appearance immediately before such taking, according to Plans and
Designs approved by us. You will take all measures to ensure that the resumption
of normal operations at the Hotel is not unreasonably delayed. 11.2 Casualty.
11.2.1 You must immediately inform us if the Hotel is damaged by fire or other
casualty. If the damage or repair requires closing the Hotel, you may choose to
repair or rebuild the Hotel according to the Standards, provided you: begin
reconstruction within six (6) months after closing and reopen the Hotel for
continuous business operations as soon as practicable (but in any event no later
than eighteen (18) months after the closing of the Hotel) and give us at least
thirty (30) days notice of the projected date of reopening. Once the Hotel is
closed, you will not promote the Hotel as a System Hotel or otherwise identify
the Hotel using any of the Marks without our prior written consent. 11.2.2 You
and we each have the right to terminate this Agreement if you elect not to
repair or rebuild the Hotel as set forth above in Subsection 11.2.1, provided
the terminating party gives the other party sixty (60) days written notice. We
will not require you to pay Liquidated Damages unless you or one of your
Affiliates own and/or operate a hotel at the Hotel Site under a lease, license
or franchise from a Competitor within three (3) years of the termination date.
11.3 No Extensions of Term. Nothing in this Section 11 will extend the Term.

 

18

 

 

[ex10-66_022.jpg]

 12.0 NOTICE OF INTENT TO MARKET Except in the case of a Transfer governed by
Subsection 13.2.1 or 13.2.2 of this Agreement, if you or a Controlling Affiliate
want to Transfer any Equity lnteresi, you must give us written notice,
concurrently with beginning your marketing efforts. 13.0 TRANSFERS 13.1 Our
Transfer. 13.1.1 We may assign or Transfer this Agreement or any of our rights,
duties, or assets under this Agreement, by operation of law or otherwise, to any
person or legal entity without your consent, provided that any such person or
legal entity shall be required to assume all of our obligations to permit you to
operate the Hotel under the Brand after such assignment. Any of the Entities may
transfer, sell, dispose of, or otherwise convey, their ownership rights in us or
any of our Affiliates, by operation of law or otherwise, including by public
offering, to any person or legal entity without your consent. 13.1.2 If we
assign this Agreement to a third party who expressly assumes our obligations
under this Agreement, we will no longer have any performance or other
obligations to you under this Agreement and your right to use any programs,
rights or services provided to you by us or our Affiliates under this Agreement
will terminate. 13.2 Your Transfer. You understand and acknowledge that the
rights and duties in this Agreement are personal to you and that we are entering
into this Agreement in reliance on your business skill, financial capacity, and
the personal character of you, your officers, directors, partners, members,
shareholders or trustees. A Transfer by you of any Equity Interest, or this
Agreement, or any of your rights or obligations under this Agreement, or a
Transfer by an Equity Owner is prohibited other than as expressly permitted
herein. 13.2.1 Permitted Transfers That Do Not Require Notice or Consent. The
following Transfers are permitted without giving notice or obtaining our consent
if the Permitted Transfer does not result in a change in Control of the
Franchisee, the Hotel or the Hotel Site and you meet the requirements set forth
below. 13.2.1.1 Privately Held Equity Interests: Less than 25% Change/No Change
of Control. An Equity Interest that is not publicly traded may be Transferred
if, immediately after the transaction, the transferee Equity Owner will own less
than twenty-five percent (25%) of the Equity Interest. may be Transferred.
13.2.1.2 Publicly Traded Equity Interests. A Publicly Traded Equity Interest
13.2.2 Permitted Transfers That Require Notice and Consent. We will permit you
or any Equity Owner named in the Addendum as of the Effective Date (or any
transferee Equity Owner we subsequently approve) to engage in the Permitted
Transfers set forth below if any such Permitted Transfer does not result in a
change of Control of the Franchisee, the Hotel or the Hotel Site and: (a) the
proposed transferee is not a Sanctioned Person or a Competitor; (b) you give us
at least sixty (60) days' advance written notice of the proposed Permitted
Transfer (including the identity and contact information for any proposed
transferee and any other information we may require in order to review the
proposed Permitted Transfer); (c) you pay to us a nonrefundable processing fee
of Five Thousand Dollars ($5,000) with the Permitted Transfer request; (d) you
follow our then-current procedure for processing Permitted Transfers; and (e)
you execute any documents required by us for processing Permitted Transfers. If
a Permitted Transfer listed in Subsection 13.2.2 otherwise qualifies as a
Permitted Transfer without notice or consent under Subsection 13.2.1, the
provisions of Subsection 13.2.1 will control.

 

19

 

 

[ex10-66_023.jpg]

 13.2.2.1 Affiliate Transfer. You or any Equity Owner may Transfer an Equity
Interest or this Agreement to an Affiliate. 13.2.2.2 Transfers to a Family
Member or Trust. If you or any Equity Owner as of the Effective Date are a
natural person, you and such Equity Owner may Transfer an Equity Interest or
this Agreement to an immediate family member (i.e., spouse, children, parents,
siblings) or to a trust for your benefit or the benefit of the Equity Owner or
the Equity Owner's immediate family members. 13.2.2.3 Transfer On Death. On the
death of Franchisee or an Equity Owner who is a natural person, this Agreement
or the Equity Interest of the deceased Equity Owner may Transfer in accordance
with such person's will or, if such person dies intestate, in accordance with
laws of intestacy governing the distribution of such person's estate, provided
that: (i) the transfer on death is to an immediate family member or to a legal
entity formed by such family member(s); and (ii) within one (1) year after the
death, such family member(s) or entity meet all of our then-current requirements
for an approved Transferee. 13.2.2.4 Privately Held Equity Interests: 25% or
Greater Change/No Change of Control. You or any Equity Owner as of the Effective
Date (or any transferee Equity Owner we subsequently approve) may Transfer an
Equity Interest in Franchisee even though, after the completion of such
Transfer, twenty-five percent (25%) or more of the Equity Interests in
Franchisee will have changed hands since the Effective Date of this Agreement.
13.2.3 Change of Ownership Transfer. Any proposed Transfer that is not described
in Subsection 13.2.1 or 13.2.2 is a Change of Ownership Transfer. We will have
sixty (60) days from our receipt of the completed and signed franchise
application to consent or withhold our consent to any proposed Change of
Ownership Transfer. You consent to our communication with any party we deem
necessary about the Hotel in order for us to evaluate the proposed Change of
Ownership Transfer. Our consent to the Change of Ownership Transfer is subject
to the following conditions, all of which must be satisfied at or before the
date of closing the Change of Ownership Transfer ("Closing"): 13.2.3.1 the
Transferee submits a Change of Ownership Application, pays our then current
franchise application fee and any PIP Fee, executes our then-current form of new
franchise agreement and all ancillary forms, including a guaranty from a
third-party acceptable to us, if required; us or our Affiliates;13.2.3.2 you are
not in default of this Agreement or any other agreements with 13.2.3.3 you or
the Transferee pay all amounts due to us and the Entities through the date of
the Closing; 13.2.3.4 you execute our then-current form of voluntary termination
agreement, which may include a general release, covering termination of this
Agreement; 13.2.3.5 you conclude to our satisfaction, or provide adequate
security for, any suit, action, or proceeding pending or threatened against you,
us or any Entity with respect to the Hotel, which may result in liability on the
part of us or any Entity; 13.2.3.6 you, the Transferee and/or transferee Equity
Owner(s) submit to us all information related to the Transfer that we require,
including applications; and 13.2.3.7 the Transferee meets our then-current
business requirements for new franchisees and is neither a Sanctioned Person nor
a Competitor. 13.2.4 Public Offering or Private Placement

 

20

 

 

[ex10-66_024.jpg]

 13.2.4.1 Any offering by you of Securities requires our review if you use the
Marks, or refer to us or this Agreement in your offering. All materials required
by any Law for the offer or sale of those Securities must be submitted to us for
review at least sixty (60) days before the date you distribute those materials
or file them with any governmental agency, including any materials to be used in
any offering exempt from registration under any securities laws. 13.2.4.2 You
must submit to us a non-refundable Five Thousand Dollar ($5,000) processing fee
with the offering documents and pay any additional costs we may incur in
reviewing your documents, including reasonable attorneys' fees. Except as
legally required to describe the Hotel in the offering materials, you may not
use any of the Marks or otherwise imply our participation or that of Hilton
Worldwide or any other Entity in or endorsement of any Securities or any
Securities offering. 13.2.4.3 We have the right to approve any description of
this Agreement or of your relationship with us, or any use of the Marks,
contained in any prospectus, offering memorandum or other communications or
materials you use in the sale or offer of any Securities. Our review of these
documents will not in any way be considered our agreement with any statements
contained in those documents, including any projections, or our acknowledgment
or agreement that the documents comply with any Laws. 13.2.4.4 You may not sell
any Securities unless you clearly disclose to all purchasers and offerees that:
(i) neither we, nor any Entity, nor any of our or their respective officers,
directors, agents or employees, will in any way be deemed an issuer or
underwriter of the Securities, as those terms are defined in applicable
securities laws; and (ii) we, the Entities, and our respective officers,
directors, agents and employees have not assumed and will not have any liability
or responsibility for any financial statements, prospectuses or other financial
information contained in any prospectus or similar written or oral
communication. 13.2.4.5 You must indemnify, defend and hold the Indemnified
Parties free and harmless of and from any and all liabilities, costs, damages,
claims or expenses arising out of or related to the sale or offer of any of your
Securities to the same extent as provided in Subsection 15.1 of this Agreement.
13.2.5 Mortgages and Pledges to Lending Institutions. 13.2.5.1 You or an Equity
Owner may mortgage or pledge the Hotel or an Equity Interest to a lender that
finances the acquisition, development or operation of the Hotel, without
notifying us or obtaining our consent, provided that: (i) you or the applicable
Equity Owner are the sole borrower; and (ii) the loan is not secured by any
other hotels or other collateral. 13.2.5.2 You must notify us, in writing,
before incurring other proposed indebtedness that involves a mortgage or pledge
of the Hotel or an Equity Interest, or a collateral assignment of this
Agreement, so that we can evaluate the structure to determine whether any
special agreements and/or assurances from the lender, the Franchisee and/or its
Equity Owners will be required including a 'lender comfort letter" or a loan
related guaranty, in a form satisfactory to us. We may charge a fee for our
review of a proposed mortgage or pledge and for the processing of a lender
comfort letter. 13.2.6 Commercial Leases. You may lease or sublease commercial
space in the Hotel, or enter into concession arrangements for operations in
connection with the Hotel, in the ordinary course of business, subject to our
right to review and approve the nature of the proposed business and the proposed
brand and concept, all in keeping with our Standards for System Hotels. 14.0
TERMINATION 14.1 Termination with Opportunity to Cure. We may terminate this
Agreement by written notice to you and opportunity to cure at any time before
its expiration on any of the.following grounds:

 

21

 

 

[ex10-66_025.jpg]

 14.1.1 You fail to pay us any sums due and owing to us or the Entities under
this Agreement within the cure period set forth in the notice, which shall not
be less than ten (10) days; 14.1.2 You fail to begin or complete the Hotel Work
by the relevant dates set forth in the Addendum or fail to open the hotel on the
Opening Date, and do not cure that default within the cure period set forth in
the notice, which shall not be less than ten (10) days; 14.1.3 You do not
purchase or maintain insurance required by this Agreement or do not reimburse us
for our purchase of insurance on your behalf within the cure period set forth in
the notice, which shall not be less than ten (10) days; or 14.1.4 You fail to
comply with any other provision of this Agreement, the Manual or any Standard
and do not cure that default within the cure period set forth in the notice,
which shall not be less than thirty (30) days. 14.2 Immediate Termination by Us.
We may immediately terminate this Agreement on notice to you and without any
opportunity to cure the default if: 14.2.1 after curing any material breach of
this Agreement or the Standards, you engage in the same non-compliance within
any consecutive twenty-four (24) month period, whether or not the non-compliance
is corrected after notice, which pattern of non-compliance in and of itself will
be deemed material; 14.2.2 you receive three (3) notices of material default in
any twelve (12) month period, even if the defaults have been cured; 14.2.3 you
fail to pay debts as they become due or admit in writing your inability to pay
your debts or you make a general assignment for the benefit of your creditors;
14.2.4 you have an order entered against you appointing a receiver for the Hotel
or a substantial part of your or the Hotel's assets or you file a voluntary
petition in bankruptcy or any pleading seeking any reorganization, liquidation,
or dissolution under any law, or you admit or fail to contest the material
allegations of any such pleading filed against you or the Hotel, and the action
results in the entry of an order for relief against you under the Bankruptcy
Code, the adjudication of you as insolvent, or the abatement of the claims of
creditors of you or the Hotel under any law; 14.2.5 you or your Guarantor lose
possession or the right to possession of all or a significant part of the Hotel
or Hotel Site for any reason other than those described in Section 11; 14.2.6
you fail to operate the Hotel for five (5) consecutive days, unless the failure
to operate is due to fire, flood, earthquake or similar causes beyond your
control, provided that you have taken reasonable steps to minimize the impact of
such events; 14.2.7 you contest in any court or proceeding our ownership of the
System or any part of the System or the validity of any of the Marks; 14.2.8 you
or any Equity Owner with a controlling Equity Interest are or have been
convicted of a felony or any other offense or conduct, if we determine in our
business judgment it is likely to adversely reflect on or affect the Hotel, the
System, us and/or any Entity; 14.2.9 you conceal revenues, maintain false books
and records of accounts, submit false reports or information to us or otherwise
attempt to defraud us; 14.2.10 you, your Affiliate or a Guarantor become a
Competitor except as otherwise permitted by Subsection 5.1.15;

 

22

 

 

[ex10-66_026.jpg]

 14.2.11 you Transfer any interest in yourself, this Agreement, the Hotel or the
Hotel Site, other than in compliance with Section 13 and its subparts; 14.2.12
you, your Affiliate or a Guarantor become a Sanctioned Person or are owned or
controlled by a Sanctioned Person or fail to comply with the provisions of
Subsection 17.13; 14.2.13 information is disclosed involving you or your
Affiliates, which, in our business judgment, is likely to adversely reflect on
or affect in any manner, any gaming licenses or permits held by the Entnies or
the then-current stature of any of the Entities with any gaming commission,
board, or similar governmental or regulatory agency, or the reputation or
business of any of the Entities; 14.2.14 any Guarantor breaches its guaranty to
us; or 14.2.15 a threat or danger to public health or safety results from the
construction, maintenance, or operation of the Hotel. 14.3 Suspension Interim
Remedies. If you are in default of this Agreement, we may elect to impose an
Interim Remedy, including the suspension of our obligations under this Agreement
and/or our or the Entities' obligations under any other of Your Agreements.
14.3.1 We may suspend the Hotel from the Reservation Service and any reservation
and/or website services provided through or by us. We may remove the listing of
the Hotel from any directories or advertising we publish. If we suspend the
Hotel from the Reservation Service, we may divert reservations previously made
for the Hotel to other System Hotels or Network Hotels. 14.3.2 We may disable
all or any part of the software provided to you under Your Agreements and/or may
suspend any one or more of the information technology and/or network services
that we provide or support under Your Agreements. 14.3.3 We may charge you for
costs related to suspending or disabling your right to use any software systems
or technology we provided to you, together with intervention or administration
fees as set forth in the Standards. 14.3.4 You agree that our exercise of the
right to elect Interim Remedies will not result in actual or constructive
termination or abandonment of this Agreement and that our decision to elect
Interim Remedies is in addition to, and apart from, any other right or remedy we
may have in this Agreement. If we exercise the right to elect Interim Remedies,
the exercise will not be a waiver of any breach by you of any term, covenant or
condition of this Agreement. You will not be entitled to any compensation,
including repayment, reimbursement, refund or offsets, for any fees, charges,
expenses or losses you may directly or indirectly incur by reason of our
exercise and/or withdrawal of any Interim Remedy. 14.4 Liquidated Damages on
Termination. 14.4.1 Calculation of Liquidated Damages. You acknowledge and agree
that the premature termination of this Agreement will cause substantial damage
to us. You agree that Liquidated Damages are not a penalty, but represent a
reasonable estimate of the minimum just and fair compensation for the damages we
will suffer as the result of your failure to operate the Hotel for the Term. If
this Agreement terminates before the Expiration Date, you will pay us Liquidated
Damages as follows: 14.4.1.1 If termination occurs before you begin the Hotel
Work, and you or any Guarantor (or your or any Guarantor's Affiliates) directly
or indirectly, enter into a franchise, license, management, lease and/or other
similar agreement for or begin construction or commence operation of a hotel,
motel, inn, or similar facility at the Hotel Site under a Competitor Brand
within one (1) year after

 

23

 

 

[ex10-66_027.jpg]

 termination, then you will pay us Liquidated Damages in an amount equal to
$3,600 multiplied by the number of approved Guest Rooms at the Hotel. 14.4.1.2
If termination occurs after you begin the Hotel Work but before the Opening
Date, you will pay us Liquidated Damages in an amount equal to $3,600 multiplied
by the number of approved Guest Rooms at the Hotel, unless your failure to
complete the Hotel Work was the result of Force Majeure. 14.4.1.3 If termination
occurs after the Opening Date but before the second anniversary of the Opening
Date, you will pay us Liquidated Damages in an amount equal to $3,600 multiplied
by the number of approved Guest Rooms at the Hotel. 14.4.1.4 If termination
occurs after the second anniversary of the Opening Date but before the final
five (5) calendar years of the Term, you will pay us Liquidated Damages in an
amount calculated by dividing the sum of the Monthly Royalty Fees due to us
under this Agreement for the prior twenty-four (24) month period by twenty-four
(24) and then multiplying the resulting sum by sixty (60). 14.4.1.5 If there are
less than sixty (60) months remaining in the Term on the date of termination,
you will pay us Liquidated Damages in an amount calculated by dividing the sum
of the Monthly Royalty Fees due to us under this Agreement for the prior
twenty-four (24) month period by twenty-four (24) and then multiplying the
resulting sum by the number of months remaining in the Term. 14.4.2 Payment of
Liquidated Damages. Payment of Liquidated Damages is due thirty (30) days
following termination of this Agreement or on demand. 14.5 Actual Damages Under
Special Circumstances. You acknowledge that the Liquidated Damages described in
Subsection 14.4 may be inadequate to compensate us for additional harm we may
suffer, by reason of greater difficulty in re-entering the market, competitive
damage to the System or the Network, damage to goodwill of the Marks, and other
similar harm, under the following circumstances: 14.5.1 within twelve (12)
months of each other, seven (7) or more franchise agreements for the Brand
between yourself (or any of your Affiliates) and us (or any of our Affiliates)
terminate before their expiration date as a result of a breach by you or your
Affiliate; or 14.5.2 this Agreement terminates due to an unapproved Transfer
either to a (i) Competitor or (ii) buyer that converts the Hotel to a Competing
Brand within two (2) years from the date this Agreement terminates. 14.5.3 In
the circumstances set forth in Subsection 14.5.1 and 14.5.2, we reserve the
right to seek actual damages in lieu of Liquidated Damages. 14.6 Your
Obligations on Termination or Expiration. On termination or expiration of this
Agreement, you will: 14.6.1 immediately pay all sums due and owing to us or any
of the Entities, including any expenses incurred by us in obtaining injunctive
relief for the enforcement of this Agreement; System;14.6.2 immediately cease
operating the Hotel as a System Hotel and cease using the 14.6.3 immediately
cease using the Marks, the Trade Name, and any confusingly similar names, marks,
trade dress systems, insignia, symbols, or other rights, procedures, and
methods. You will deliver all goods and materials containing the Marks to us and
we will have the sole and exclusive use of any items containing the Marks. You
will immediately make any specified changes to the location as

 

24

 

 

[ex10-66_028.jpg]

 we may reasonably require for this purpose, which will include removal of the
signs, custom decorations, and promotional materials; 14.6.4 immediately cease
representing yourself as then or formerly a System Hotel or affiliated with the
Brarid or the Network; to us;14.6.5 immediately return all copies of the Manual
and any other Proprietary Information 14.6.6 immediately cancel all assumed name
or equivalent registrations relating to your use of any Mark, notify the
telephone company and all listing agencies and directory publishers including
Internet domain name granting authorities, Internet service providers, global
distribution systems, and web search engines of the termination or expiration of
your right to use the Marks, the Trade Name, and any telephone number, any
classified or other telephone directory listings, Internet domain names, uniform
resource locators, website names, electronic mail addresses and search engine
metatags and keywords associated with the Hotel, and authorize their transfer to
us; and 14.6.7 irrevocably assign and transfer to us (or to our designee) all of
your right, title and interest in any domain name listings and registrations
that contain any reference to our Marks, System, Network or Brand; notify the
applicable domain name registrars of the termination of your right to use any
domain name or Sites associated with the Marks or the Brand; and authorize and
instruct the cancellation of the domain name, or transfer of the domain name to
us (or our designee), as we specify. You will also delete all references to our
Marks, System, Network or Brand from any Sites you own, maintain or operate
beyond the expiration or termination of this Agreement. 15.0 INDEMNITY 15.1
Beginning on the Effective Date, you must indemnify the Indemnified Parties
against, and hold them harmless from, all losses, costs, liabilities, damages,
claims, and expenses, including reasonable attorneys' fees, expert fees, costs
and other expenses of litigation arising out of or resulting from: 15.1.1 any
breach by you of this Agreement, the Manual or the Standards; 15.1.2 any act or
omission of you or your officers, employees, Affiliates, associates or agents in
any way arising out of or relating to this Agreement; damage; 15.1.3 any claimed
occurrence at the Hotel including personal injury, death or property 15.1.4 your
alleged or actual infringement or violation of any patent, Mark or copyright or
other proprietary right owned or controlled by third parties; 15.1.5 your
alleged or actual violation or breach of any contract (including any group sales
agreement for the System), any Law, or any industry standard; Site and15.1.6 any
business conducted by you or a third party in, on or about the Hotel or Hotel
15.1.7 your failure to comply with Subsection 17.13, including a breach of the
representations set forth therein. 15.2 You do not have to indemnify an
Indemnified Party to the extent damages otherwise covered under this Section 15
are adjudged by a final, non-appealable judgment of a court of competent
jurisdiction to have been solely the result of the gross negligence or willful
misconduct of that Indemnified Party, and not any of the acts, errors,
omissions, negligence or misconduct of you or anyone related to

 

25

 

 

[ex10-66_029.jpg]

 you or the Hotel. You may not rely on this exception to your indemnity
obligation if the claims were asserted against us or any other Indemnified Party
on the basis of theories of imputed or secondary liability, such as vicarious
liability, agency, or apparent agency, or our failure to compel you to comply
with the provisions of this Agreement, including compliance with Stimdards, Laws
or other requirements. 15.3 You will give us written notice of any action, suit,
proceeding, claim, demand, inquiry or investigation involving an Indemnified
Party within five (5) days of your knowledge of it. At our election, you will
defend us and/or the Indemnified Parties against the same or we may elect to
assume (but under no circumstance will we be obligated to undertake) the defense
and/or settlement of the action, suit, proceeding, claim, demand, inquiry or
investigation at your expense and risk. 15.4 If we think our respective
interests conflict, we may obtain separate counsel of our choice. This will not
diminish your obligation to indemnify the Indemnified Parties and to hold them
harmless. You will reimburse the Indemnified Parties on demand for all expenses,
including reasonable attorneys' fees, expert fees, costs and other expenses of
litigation, the Indemnified Parties incur to protect themselves or to remedy
your defaults. The Indemnified Parties will not be required to seek recovery
from third parties or otherwise mitigate their losses to maintain a claim
against you, and their failure to do so will not reduce the amounts recoverable
from you by the Indemnified Parties. 15.5 Your obligations under this Section 15
will survive expiration or termination of this Agreement. 16.0 RELATIONSHIP OF
THE PARTIES 16.1 No Agency Relationship. You are an independent contractor.
Neither Party is the legal representative or agent of the other Party nor has
the power to obligate the other Party for any purpose. You acknowledge that we
do not supervise or direct your daily affairs and that you have exclusive
control over your daily affairs. You expressly acknowledge that the Parties have
a business relationship based entirely on, and defined by, the express
provisions of this Agreement and that no partnership, joint venture, agency,
fiduciary or employment relationship is intended or created by reason of this
Agreement. 16.2 Notices to Public Concerning Your Independent Status. All
contracts for the Hotel's operations and services at the Hotel will be in your
name or in the name of your Management Company. You will not enter into or sign
any contracts in our name or any Entity's name or using the Marks or any
acronyms or variations of the Marks. You will disclose in all dealings with the
public, suppliers and third parties that you are an independent entity and that
we have no liability for your debts. 17.0 MISCELLANEOUS 17.1 Severability and
Interpretation. 17.1.1 If any provision of this Agreement is held to be
unenforceable, void or voidable, that provision will be ineffective only to the
extent of the prohibition, without in any way invalidating or affecting the
remaining provisions of this Agreement, and all remaining provisions will
continue in effect, unless the unenforceability of the provision frustrates the
underlying purpose of this Agreement. If any provision of this Agreement is held
to be unenforceable due to its scope, but may be made enforceable by limiting
its scope, the provision will be considered amended to the minimum extent
necessary to make it enforceable. 17.1.2 This Agreement will be interpreted
without interpreting any provision in favor of or against either Party by reason
of the drafting of the provision, or either of our positions relative to the
other. 17.1.3 Any covenant, term or provision of this Agreement that provides
for continuing obligations after the expiration or termination of this Agreement
will survive any expiration or termination.

 

26

 

 

[ex10-66_030.jpg]

 17.2 Governing Law,Jurisdiction and Venue 17.2.1 The Parties agree that, except
to the extent governed by the United States Trademark Act of 1946 (Lanham Act;
15 u.s.c: 1!1050 et seq.), as amended, this Agreement will be governed by the
Jaws of the State of New York without recourse to New York choice of Jaw or
conflicts of Jaw principles. Nothing in this Section is intended to invoke the
application of any franchise, business opportunity, antitrust, "implied
covenant," unfair competition, fiduciary or any other doctrine of Jaw of the
State of New York or any other state that would not otherwise apply absent this
Subsection 17.2.1. 17.2.2 The Parties agree that any action brought pursuant to
this Agreement or the relationship between them must be brought in the U.S.
District Court for the Eastern District of Virginia, in Alexandria, Virginia, or
if that court Jacks subject matter jurisdiction, then in a court of competent
jurisdiction whose jurisdiction includes either Fairfax County, Virginia or New
York, New York, or in the county and state where the Hotel is located. You
consent to personal jurisdiction and venue in each of these jurisdictions and
waive, and agree not to assert, move or otherwise claim that the venue in any of
these jurisdictions is for any reason improper, inconvenient, prejudicial or
otherwise inappropriate. 17.3 Exclusive Benefit. This Agreement is exclusively
for our and your benefit, and none of the obligations of you or us in this
Agreement will run to, or be enforceable by, any other party (except for any
rights we assign or delegate to one of the Entities or covenants in favor of the
Entities, which rights and covenants will run to and be enforceable by the
Entities or their successors and assigns) or give rise to liability to a third
party, except as otherwise specifically set forth in this Agreement. 17.4 Entire
Agreement. This Agreement and all of its attachments, documents, schedules,
exhibits, and any other information specifically incorporated into this
Agreement by reference (including any representations in any franchise
disclosure document that we provided to you for the Brand in connection with the
offer of this License) will be construed together as the entire agreement
between you and us with respect to the Hotel and any other aspect of our
relationship and will supersede and cancel any prior and/or contemporaneous
discussions or writings between you and us. 17.5 Amendment and Waiver. 17.5.1 No
change, termination, or attempted waiver or cancellation of any provision of
this Agreement will bind us unless it is in writing, specifically designated as
an amendment or waiver, and signed by one of our officers. We may condition our
agreement to any amendment or waiver on receiving from you, in a form
satisfactory to us, an estoppel and general release of claims that you may have
against us, the Entities, and related parties. 17.5.2 No failure by us or by any
of the Entities to exercise any power given us under this Agreement or to insist
on strict compliance by you with any of your obligations, and no custom or
practice at variance with the terms of this Agreement, will be considered a
waiver of our or any Entity's right to demand exact compliance with the terms of
this Agreement. 17.6 Consent; Business Judgment. 17.6.1 Wherever our consent or
approval is required in this Agreement, unless the provision specifically
indicates otherwise, we have the right to withhold our approval at our option,
in our business judgment, taking into consideration our assessment of the
long-term interests of the System overall. We may withhold any and all consents
or approvals required by this Agreement if you are in default or breach of this
Agreement. Our approvals and consents will not be effective unless given in
writing and signed by one of our duly authorized representatives. 17.6.2 You
agree not to make a claim for money damages based on any allegation that we have
unreasonably withheld or delayed any consent or approval to a proposed act by
you under the terms of this Agreement. You also may not claim damages by way of
set-off, counterclaim or defense for

 

27

 

 

[ex10-66_031.jpg]

 our withholding of consent. Your sole remedy.for the claim will be an action or
proceeding to enforce the provisions of this Agreement by specific performance
or by declaratory judgment. 17.7 Notices. Notices under this Agreement must be
in writing and must be delivered in person, by prepaid overnight commercial
delivery service, or by prepaid overnight mail, registered or certified, with
return-receipt requested. Notices to us must be sent to 7930 Jones Branch Drive,
Suite 1100, Mclean, VA 22102, ATTN: General Counsel. We will send notices to
your address set forth in the Addendum. If you want to change the name or
address for notice to you, you must do so in writing, signed by you or your duly
authorized representative, designating a single address for notice, which may
not be a P.O. Box, in compliance with this Subsection. Notice will be deemed
effective on the earlier of: 1) receipt or first refusal of delivery; 2) one (1)
day after posting if sent via overnight commercial delivery service or overnight
United States Mail; or 3) three (3) days after placement in the United States
mail if overnight delivery is not available to the notice address. 17.8 General
Release. With the exception of claims related to representations contained in
the franchise disclosure document for the Brand, you, on your own behalf and on
behalf of, as applicable, your officers, directors, managers, employees, heirs,
administrators, executors, agents and representatives and their respective
successors and assigns hereby release, remise, acquit and forever discharge us
and the Entities and our and their respective officers, directors, employees,
managers, agents, representatives and their respective successors and assigns
from any and all actions, claims, causes of action, suits, rights, debts,
liabilities, accounts, agreements, covenants, contracts, promises, warranties,
judgments, executions, demands, damages, costs and expenses, whether known or
unknown at this time, of any kind or nature, absolute or contingent, existing at
law or in equity, on account of any matter, cause or thing whatsoever that has
happened, developed or occurred relating to this Agreement or the relationship
between you and us. This release will survive the termination of this Agreement.
17.9 Remedies Cumulative. The remedies provided in this Agreement are
cumulative. These remedies are not exclusive of any other remedies that you or
we may be entitled to in case of any breach or threatened breach of the terms
and provisions of this Agreement. 17.10 Economic Conditions Not a Defense.
Neither general economic downturn or conditions nor your own financial inability
to perform the terms of this Agreement will be a defense to an action by us or
one of the Entities for your breach of this Agreement. 17.11 Representations and
Warranties. You warrant, represent and agree that all statements in your
franchise application in anticipation of the execution of this Agreement, and
all other documents and information submitted to us by you or on your behalf are
true, correct and complete as of the date of this Agreement. You further
represent and warrant to us that: 17.11.1 you have independently investigated
the risks of operating the Hotel under the Brand, including current and
potential market conditions and competitive factors and risks, and have made an
independent evaluation of all such matters and reviewed our franchise disclosure
document, if applicable; 17.11.2 neither we nor our representatives have made
any promises, representations or agreements other than those provided in the
Agreement or in our franchise disclosure document provided to you in connection
with the offer of this Agreement, if applicable, and you acknowledge that you
are not relying on any promises, representations or agreements about us or the
franchise not expressly contained in this Agreement in making your decision to
sign this Agreement; Agreement;17.11.3 you have the full legal power authority
and legal right to enter into this 17.11.4 this Agreement constitutes a legal,
valid and binding obligation and your entry into, performance and observation of
this Agreement will not constitute a breach or default of any agreement to which
you are a party or of any Law;

 

28

 

 

[ex10-66_032.jpg]

 17.11.5 if you are a corporation, limited liability company, or other entity,
you are, and throughout the Term will be, duly formed and validly existing, in
good standing in the state in which you are organized, and are and will be
authorized to do business in the state in which the Hotel is located; and
17.11.6 no Equity Interest has been issued, converted to, or is held as, bearer
shares or any other form of ownership, for which there is no traceable record of
the identity of the legal and beneficial owner of such Equity Interest. You
hereby indemnify and hold us harmless from any breach of these representations
and warranties. These warranties and representations will survive the
termination of this Agreement. 17.12 Counterparts. This Agreement may be signed
in counterparts, each of which will be considered an original. 17.13 Sanctioned
Persons and Anti-bribery Representations and Warranties. basis, that:17.13.1 You
represent, warrant and covenant to us and the Entities, on a continuing
17.13.1.1 you (including your directors and officers, senior management and
shareholders (or other Persons) having a controlling interest in you), and any
Controlling Affiliate of the Hotel or the Hotel Site are not, and are not owned
or controlled by, or acting on behalf of, a Sanctioned Person or, to your actual
knowledge, otherwise the target of Trade Restrictions; 17.13.1.2 you have not
and will not obtain, receive, transfer or provide any funds, property, debt,
equity, or other financing related to this Agreement and the Hotel or Hotel Sile
to/from a Person that qualifies as a Sanctioned Person or, to your actual or
constructive knowledge, is otherwise the target of any applicable Trade
Restrictions; 17.13.1.3 you are familiar with the provisions of applicable
Anti-Corruption Laws and shall comply with applicable Anti-Corruption Laws in
performance of your respective obligations under or in connection with this
Agreement; 17.13.1.4 any funds received or paid in connection with entry into or
performance of this Agreement have not been and will not be derived from or
commingled with the proceeds of any activities that are proscribed and
punishable under the criminal laws of the United States, and that you are not
engaging in this transaction in furtherance of a criminal act, including acts in
violation of applicable Anti-Corruption Laws; 17.13.1.5 in preparation for and
in entering into this Agreement, you have not made any Improper Payment or
engaged in any acts or transactions otherwise in violation of any applicable
Anti-Corruption Laws, and, in connection with this Agreement or the performance
of your obligations under this Agreement, you will not directly or indirectly
make, offer to make, or authorize any Improper Payment or engage in any acts or
transactions otherwise in violation of any applicable Anti Corruption Laws;
17.13.1.6 except as otherwise disclosed in writing to us, neither you, nor any
of your direct or indirect shareholders (including legal or beneficial
shareholders), officers, directors, employees, agents or other Persons
designated by you to act on your behalf or receive any benefit under this
Agreement, is a Government Official. Furthermore, no Government Official has or
will have any existing or inchoate legal or beneficial interest in this
Agreement or any payments to be made under this Agreement. You will shall notify
us immediately in writing in the event of a change in the Government Official
status of any such Persons;

 

29

 

 

[ex10-66_033.jpg]

 17.13.1.7 any statements, oral, written, electronic or otherwise, that you
submit to us or to any third party in connection with the representations,
warranties, and covenants described in this Subsection 17.13 are truthful and
accurate and do not contain any materially false or inaccurate statements; ·
17.13.1.8 you will make reasonable efforts to assure that your respective
appointed agents in relation to this Agreement comply in all material respects
with the representations, warranties, and covena·nts described in this
Subsection 17.13; and 17.13.2 You will notify us in writing immediately on the
occurrence of any event which would render the foregoing representations and
warranties of this Subsection 17.13 incorrect. 17.14 Attorneys' Fees and Costs.
If either Party is required to employ legal counsel or to incur other expenses
to enforce any provision of this Agreement or defend any claim by the other,
then the prevailing party in any resulting dispute will be entitled to recover
from the non-prevailing party the amount of all reasonable fees of attorneys and
experts, court costs, and all other expenses incurred in enforcing such
obligation or iiidefending against such claim, demand, action, or proceeding.
17.15 Interest. Any sum owed to us or the Entities by you or paid by us or the
Entities on your behalf will bear interest from the date due until paid by you
at the rate of eighteen percent (18%) per annum or, if lower, the maximum lawful
rate. 17.16 Successors and Assigns. The terms and provisions of this Agreement
will inure to the benefit of and be binding on the permitted successors and
assigns of the Parties. 17.17 Our Delegation of Rights and Responsibility. In
addition to the rights granted to us in Section 4 and Subsection 13.1 of this
Agreement, we reserve the right to delegate to one or more of the Entities at
any time, any and all of our rights, obligations or requirements under this
Agreement, and to require that you submit any relevant materials and documents
otherwise requiring approval by us under this Agreement to such Entity, in which
case approval by such Entity will be conclusively deemed to be approval by us.
During the period of such delegation or designation, any act or direction by
such Entity with respect to this Agreement will be deemed the act or direction
of us. We may revoke any such delegation or designation at any time. You
acknowledge and agree that such delegation may result in one or more of the
Entities which operate, license, or otherwise support brands other than the
Brand, exercising or performing on our behalf any or all rights, obligations or
requirements under this Agreement or performing shared services on our behalf.
18.0 WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES 18.1 IF EITHER PARTY INITIATES
LITIGATION INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN
THE PARTIES (EVEN IF OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH
LITIGATION), ALL THE PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. 18.2 IN ANY
DISPUTE BETWEEN THE PARTIES, ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY
BREACH OF THIS AGREEMENT, OR THE RELATIONSHIP BETWEEN THE PARTIES, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, ALL PARTIES WAIVE ANY RIGHT THEY MAY
HAVE TO PUNITIVE OR EXEMPLARY DAMAGES FROM THE OTHER. NOTHING IN THIS SECTION
LIMITS OUR RIGHT OR THE RIGHT OF AN INDEMNIFIED PARTY TO BE INDEMNIFIED AGAINST
THE PAYMENT OF PUNITIVE OR EXEMPLARY DAMAGES TO A THIRD PARTY. THE PARTIES
ACKNOWLEDGE THAT LIQUIDATED DAMAGES PAYABLE BY YOU UNDER THIS AGREEMENT (WHETHER
PRE-OPENING LIQUIDATED DAMAGES OR LIQUIDATED DAMAGES FOR EARLY TERMINATION) ARE
NOT PUNITIVE OR EXEMPLARY DAMAGES.

 

30

 

 

[ex10-66_034.jpg]

 19.0 .ACKNOWLEDGEMENT OF EXEMPTION You represent and acknowledge that: 19.1 The
franchise sale is for more than $1,084,900-excluding the cost of unimproved land
and any financing received from Franchisor or an Affiliate-and thus is exempted
from the Federal Trade Commission's Franchise Rule disclosure requirements,
pursuant to 16 C.F.R. 436.8(a)(5)(i); and at least one person has invested One
Million Eighty-Four Thousand Nine Hundred Dollars ($1,084,900) in the Hotel or
the Hotel Site; or 19.2 You and/or your Affiliates have been in business for at
least five (5) years and have a net worth of at least Five Million Four Hundred
Twenty-Four Thousand Five Hundred Dollars ($5,424,500) and this franchise sale
is thus exempt from disclosure requirements within the meaning of 16 C.F.R.
436.8(a)(5)(ii); and 19.3 As a result of the representations in this Section 19,
the franchise sale is exempt under federal law and any applicable state
disclosure law.

 

31

 

 

[ex10-66_035.jpg]



 Effective Date: ADDENDUM TO FRANCHISE AGREEMENT ']e c e.""-- 3o . 2oD
Franchisor Name: Brand: Initial Approved Hotel Name (Trade Name): Principal Mark
in Brand: Franchisee Name and Address (Attn: Principal Legal Correspondent):
Address of Hotel: Initial Number of Approved Guest Rooms: Plans Submission
Dates: Preliminary Plans: Design Development (50%) Plans and Specifications:
Final (100%) Plans and Specifications: Construction Commencement Date:
Construction Work Completion Date: Renovation Commencement Date: Renovation Work
Completion Date: Expiration Date: Monthly Fees: Monthly Program Fee:HAMPTON INNS
FRANCHISE LLC, a Delaware limited liability company Hampton Inn (excluding
Hampton Inn & Suites and any other brands or product lines containing "Hampton"
in the name) Hampton Inn Austin/Airport Area South Hampton Moody National
Austin-GOVR MT, LLC 6363 Woodway, Suite 110 Houston, Texas 77057 (Attention:
Brett C. Moody) Telephone: (713) 977-7500 Facsimile: (713) 977-7505 Email:
bmoody@moodynational.com 4141 Governors Row Austin, Texas 78744 123 Not
Applicable Not Applicable Not Applicable Not Applicable Not Applicable As of the
Effective Date In accordance with the PIP attached hereto as Exhibit 8 At
midnight on the last day of the month of the fifteenth (151) anniversary of the
Effective Date. Four percent (4%) of the Hotel's Gross Rooms Revenue for the
preceding calendar month. The Monthly Program Fee is subject to change by us.
Any change may be

 

32

 

 

[ex10-66_036.jpg]

 established in the Standards, but the rate will not exceed the standard Monthly
Program Fee as of the Effective Date plus one percent (1%) of the Hotel's Gross
Rooms Revenue during the Term. Monthly Royalty Fee: Six percent (6%) of the
Hotel's Gross Rooms Revenue for the preceding calendar month Additional
Requirements/Special Provisions: • All references in this Agreement to the
"Opening Date" will mean the "Effective Date." • Obligations of Prior
Franchisee. You acknowledge and agree that you are directly responsible for, and
will pay on demand, all fees and charges due and owing us and the Entities
related to the prior franchise agreement for the Hotel if any such fees and
charges remain outstanding as of or accrue after the Effective Date of this
Agreement. Your Ownership Structure: See Attached Schedule 1 Ownership Structure
of Affiliate Fee Owner or Lessor/Sublessor of the Hotel or Hotel Site: See
Attached Schedule 2 IN WITNESS WHEREOF, the Parties have executed this
Agreement, which has been entered into and is effective as of the Effective Date
set forth above. FRANCHISEE: MOODY NATIONAL AUSTIN-GOVR MT, LLC, a Delaware
limited liability company FRANCHISOR: HAMPTON INNS FRANCHISE LLC, a Delaware
limited liability company By: Name: bre++ t moodbBy: Name: Authorized Signatory
Title: Pr.esrderi+ Executed on: Executed on:

 

33

 

 

[ex10-66_037.jpg]



established in the Standards, but the rate will not exceed the standard Monthly
Program Fee as of the Effective Date plus one percent (1%) of the Hotel's Gross
Rooms Revenue during the Term. Monthly Royalty Fee: Six percent (6%) of the
Hotel's Gross Rooms Revenue for the preceding calendar month Additional
Requirements/Special Provisions: • All references in this Agreement to the
"Opening Date" will mean the "Effective Date." • Obligations of Prior
Franchisee. You acknowledge and agree that you are directly responsible for, and
will pay on demand, all fees and charges due and owing us and the Entities
related to the prior franchise agreement for the Hotel if any such fees and
charges remain outstanding as of or accrue after the Effective Date of this
Agreement. Your Ownership Structure: See Attached Schedule 1 Ownership Structure
of Affiliate Fee Owner or Lessor/Sublessor of the Hotel or Hotel Site: See
Attached Schedule 2 IN WITNESS WHEREOF, the Parties have executed this
Agreement, which has been entered into and is effective as of the Effective Date
set forth above. FRANCHISEE: FRANCHISOR:MOODY NATIONAL AUSTIN-GOVR MT, LLC, a
Delaware limited liability companyHAMPTON INNS FRANCHISE LLC a Delaware limited
liability compan By: ·By:Name: Name: Title: Authorized Signatory Executed on:
Executed on: 12. 3o- 20l3

 

34

 

 

[ex10-66_038.jpg]

 SCHEDULE 1 Your Ownership Structure: MOODY NATIONAL AUSTIN·GOVR MT, LLC, a
Delaware limited liability company Name !Shareholder. Partner. Member and
Manager) Nature of Ownership Interest MN Austin-GOVR MT, Inc., Sole Member a
Delaware corporation Sole Shareholder: Moody National Operating Partnership I,
L.P.,-100% a Delaware limited partnership General Partner: Moody National REIT
I, Inc.,- 99.989% a Maryland corporation (a publicly registered, non-traded
REIT) Various Shareholders Limited Partners: Moody National LPOP I, LLC, •
0.105% a Delaware limited liability company Sole Member: Brett C. Moody 100%

 

35

 

 

[ex10-66_039.jpg]

 SCHEDULE2 Ownership Structure of Affiliate Fee Owner or Lessor/Sublessor of the
Hotel or Hotel Site: MOODY NATIONAL AUSTIN-GOVR HOLDING, LLC, a Delaware limited
liability company Name !Shareholder. Partner. Member and Manager! Nature of
Ownership Interest % Interest Moody National Operating Partnership I, L.P. a
Delaware limited partnership Sole Member 100% General Partner: Moody National
REIT I, Inc.,- 99.989% a Maryland corporation (a publicly registered, non-traded
REIT) Various Shareholders Limited Partners: Moody National LPOP I, LLC,- 0.105%
a Delaware limited liability company Sole Member: Brett C. Moody 100%

 

36

 

 

[ex10-66_040.jpg]



 Exhibit A Product Improvement Plan PreJiared for: Hampton Inn
Atutln!Ai111011Area South, TX (IlmCode: AUSSO, Facility ID:12011) 4141Govemors
Row, Austilt, Texas, United States To be relicensed as a HamJiton Inn By Corinne
Hight -.,- ,_., .F Inspectioo Date: Jul-18-201 3",'C:, FINAL PIP REVISION DATE:
Aug-01·2013 byLynn Cooper Bran(!Management Anproval P FinalPIPApprovalD!jt:
Aug'(ll-2013 'C ' ccc ''i>rP1Contact .·. Corinne Hight Erriai!:
_cocinne.hight@hilton com )Phone: 901-374-6044

 

Page (1 of 5)

 

37

 

 

[ex10-66_041.jpg]

property information

 

Page (2 of 5)

 

38

 

 

[ex10-66_042.jpg]

please note general brand standards commercial facility

 

Page (3 of 5)

39

 

 

[ex10-66_043.jpg]

guest rooms bed rooms meeting room bathroom

 

Page ( 4 of 5)

40

 

 

[ex10-66_044.jpg]

guestroom bathroom

 

Page ( 5 of 5)

 

41

 

 